In an action to recover rent overcharges, the defendants appeal, by permission, from an order of the Appellate Term of the Supreme Court for the Second and Eleventh Judicial Districts, dated May 17, 2001 [189 Mise 2d 430], which reversed an order of the Civil Court of the City of New York (Wright, J.), entered July 24, 2000, granted the *558plaintiffs motion for summary judgment to the extent that it granted summary judgment on the issue of liability, and denied the cross motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the plaintiffs motion is denied, the defendants’ cross motion is granted, and the complaint is dismissed.
While we agree with the Appellate Term’s finding that the plaintiff should not be estopped from claiming the protection of rent stabilization (see Singleton Mgt. v Compere, 243 AD2d 213, 217), we disagree with its determination that the plaintiff’s claim to recover damages for rent overcharges, predicated on a registration statement filed in 1984, more than four years before the filing of the complaint, was timely (see Myers v Frankel, 292 AD2d 575 [decided herewith]; Matter of Anderson v Lynch, 292 AD2d 603 [decided herewith]; Payne v New York State Div. of Hous. & Community Renewal, 287 AD2d 415; Silver v Lynch, 283 AD2d 213; Matter of Sessler v New York State Div. of Hous. & Community Renewal, 282 AD2d 262; Matter of Brinckerhoff v New York State Div. of Hous. & Community Renewal, 275 AD2d 622). Prudenti, P.J., Santucci, S. Miller and Friedmann, JJ., concur.